Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.        Claims 1-13, 18-22 drawn to an embodiment as disclosed in the paragraph [0011] and [0013] of specification.

II.	Claims 14-17 drawn to an embodiment as disclosed in the paragraph [0012] of specification.

III	Claims 23-29 drawn to an embodiment as disclosed in the paragraph [0014] of specification.

The inventions are distinct, each from the other because of the following reasons:

2.         Inventions I - III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) 

 In the instant case, the combination as claimed does not require the particulars of the subcombinations as claimed because:

Invention I is a method of receiving a first data an second conversion information…converting a second read data based on a linear operation…and performing an inverse operation of the linear operation information to generate a reliability information;

Invention II is a method of receiving a first data and a second syndrome…converting the first read data to generate a first syndrome; 31executing an XOR or an XNOR operation on the first syndrome and the second syndrome to generate a new syndrome; executing a Berlekamp Massey algorithm and a Chien Search on the new syndrome to generate a reliability information; 

Invention III  is a method for “reading, by the memory device, a plurality of memory cells to generate a first read data; reading, by the memory device, the plurality of memory cells to generate a second read data; dividing, by the memory device, the second read data into a plurality of second sub- read data; converting, by the memory device, each of the plurality of second sub-read data, based on a linear operation to generate a plurality of second sub-conversion information; and outputting, the first read data and the plurality of second sub- conversion information”

The combination has separate utility such as applying error correction to bits based on probability per bit and does require other subcombinations II-III because each subcombination (II-III) has its separate utility.

3.           The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claims depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

            Because these inventions are independent or distinct for the reasons given supra and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, restriction for examination purposes is indicated as proper.
supra above and there would be a serious burden the examiner if restriction is not required because the inventions require a different field of search (particularly, keywords search), restriction for examination purposes is indicated as proper.

4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

5.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

6.	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is 

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thien Nguyen/Primary Examiner, Art Unit 2111